United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                             October 16, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                           No. 03-40370
                         Summary Calendar


HAROLD R. HAYES, II,

                                    Plaintiff-Appellant,

versus

MARK A. DIAZ; ET AL.,

                                    Defendants,

MARK A. DIAZ; SABAS ENCINIA, JR.,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                          (C-98-CV-325)
                      --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Harold R. Hayes, II, Texas prisoner number

536997, filed the instant suit, alleging that the defendants had

violated his right of access to courts by unreasonably denying him

legal visits with a more knowledgeable inmate.    The case proceeded

to trial, and a jury found in favor of the defendants.               The

magistrate judge denied Hayes’s motion for a new trial and entered

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
judgment in favor of the defendants.                      Hayes now appeals that

judgment.

      Hayes’s primary argument is that the magistrate judge erred in

denying his motion for new trial.              Because Hayes failed to move for

a directed verdict, we will review this claim only to determine

whether there is “any evidence to support the jury’s verdict,

irrespective    of    its   sufficiency,         or   whether     plain    error    was

committed    which,   if    not    noticed,       would    result   in    a     manifest

miscarriage of justice.”           Illinois Central Gulf Railroad Co. v.

International    Paper      Co.,   889     F.2d    536,     541   (5th    Cir.    1989)

(internal citation omitted); see also McConney v. City of Houston,

863 F.2d 1180, 1187 (5th Cir. 1989).

      Hayes has not shown that the magistrate judge erred in denying

his motion for new trial. The defendants’ statements that they did

not recall reviewing Hayes’s requests for legal visits, combined

with Hayes’s own testimony that unnamed officers would dispose of

his written requests for visits, provides some evidence to show

that the defendants took no personal action against Hayes and thus

did not violate his right of access to courts.                    Accordingly, this

evidence is sufficient to support the jury’s verdict in favor of

the defendants under the applicable standard of review.                       Hayes has

not shown that the magistrate judge erred in denying his motion for

new trial.

      Hayes also argues that the magistrate judge erred in admitting

his   disciplinary      record      into       evidence     because       the    record

                                           2
constituted inadmissible evidence of his extrinsic bad acts.        We

review this issue under a heightened abuse of discretion standard.

United States v. Alarcon, 261 F.3d 416, 424 (5th Cir. 2001), cert.

denied, 534 U.S. 1099 (2002).

     Hayes has not shown that the magistrate judge abused her

discretion in admitting the report.       This evidence was highly

relevant to one of the theories put forth by the defense and thus

shed light on an issue other than Hayes’s character.         See United

States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978) (en banc).

Moreover, the probative value of this evidence outweighed any

prejudicial effect it may have had, especially in light of Hayes’s

testimony   concerning   his   disciplinary   convictions.      Hayes’s

argument on this issue is unavailing.

     Finally, the appellants argue that, even if they did violate

Hayes’s constitutional rights, they are not liable to him because

they are entitled to qualified immunity.       Because Hayes has not

shown that the jury’s verdict should be overturned, we need not

consider this issue.      The judgment of the district court is

AFFIRMED.




                                   3